Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 11-16, 18, 20, 21, and 23-25 are currently pending and are under examination.
Benefit of priority is to May 15, 2017.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
	See the “http://” at page 20, line 7.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11-16, 18, 20, 21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to be missing item “(ii)” rendering the claim indefinite. For examination purposes, “(iii)” has been taken to be ---- (ii) ----.
In Claim 1, the term “dampening” is indefinite because it is not clear what the extent of “dampening” or reducing is intended, and it is not clear what variable is being dampened. See also Claims 14 and 15.
Claim 3 states that the SDD comprises a phosphatase domain, yet claims 4 and 5 state that the SDD comprises an endodomain from CD148 or CD45 or a phosphatase domain of SHP-1 or SHP-2. It appears that Claim 4 should state that the phosphatase domain of Claim 3 is derived from the endodomain of CD148 or CD45 and Claim 5 should state that the phosphatase domain of Claim 3 is derived from SHP-1 or SHP-2.
The presence of the Src protein kinase of Claim 8 is indefinite because Claim 2 states that the SDD inhibits the ISD of CAR. It appears that Claim 8 should recite that the ISD of CAR is a Src protein kinase.
In Claim 11, the SDC is membrane-tethered and therefore it comprises a TMD. Further, because the myristoylation sequence is the other option, that is, comprises a TMD or a myristoylation sequence, the SDC cannot comprise the myristoylation sequence.
Claim 13 states that the CAR or SDC comprises a signal sequence yet the CAR and SDC are already through the membrane and the signal sequence released. Therefore, a cell comprising a CAR and a membrane-tethered SDC should not comprise signal sequences on these components.
Claim 18 refers to a ‘plurality of cells’ of Claim 1, yet claim 1 is drawn to a cell. It is not clear if a ‘plurality’ of cells is intended to encompass many of the same type of cell, that is, all cell comprising the same CAR and the same membrane-tethered SDC or different types of cells meeting the limitations of Claim 1.  It appears to be proper to refer to a pharmaceutical composition comprising the cell of Claim 1.
Claim 20 does not provide any disease to be treated and/or prevented and therefore a subject cannot be identified to receive the treatment or prevention.
Claim 20 does not provide antecedent basis for isolating cells or transducing cells as set forth in Claim 21, which steps describe a method of making the cells. Claim 21 is multiply dependent, including dependency on canceled Claim 17.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-16, 18, 20, 21, and 23-25 is/are rejected under 35 U.S.C. 102a1as being anticipated by Pule et al. (IDS; PCT-237; WP 2016/193696).
Instant inventors Pule, Cardoba, and Thomas are inventors with Kong on ‘696. Therefore, the 102(b)(1)(A) exception does not apply because there is no evidence explaining Kong’s involvement in the invention.
	Pule et al. Figs 1a and 1b are the same as instant Figs 2a and 2b. Below is Pule Fig 1b, which is a diagram (see legend) of immediate T-cell inhibition pathways. Activation of an inhibitory immune-receptor such as PD1 results in phosphorylation of ITIM domains, which is the signal dampening domain (SDD). Thus, the cell comprises a membrane tethered signal dampening component (SDC) comprising a SDD that comprises an immunoreceptor tyrosine based inhibitory motif (ITIM; Claim 1(iii), 6, 11).  These are recognized by the SH2 (SRC homology 2 (SH2) domain) domains of PTPN6. Upon recognition, PTPN6 is recruited to the juxta-membrane region and its phosphatase domain subsequently dephosphorylates ITAM domains inhibiting immune activation (Claim 2, 3). The Lck is a Src protein kinase and is indirectly inhibited by SDD (Claim 8).

    PNG
    media_image1.png
    579
    761
    media_image1.png
    Greyscale

	The inhibitory domain may be or comprise the endodomain of CD148 or CD45 (page 4, Claim 4). The SH2 domain can be from ZAP70, PTPN6 or SHP-2 (page 4; Claim 5).  CARs typically therefore comprise: (i) an antigen-binding domain; (ii) a spacer; (iii) a transmembrane domain; and (iii) an intracellular domain which comprises or associates with a signalling domain (page 54; Claim 1(i)). Both the CAR and the and the SDD are transduce the membrane and therefore must have included a signal peptide (Claim 13).  It appears that the castration signal (page 45) is an intracellular retention sequence because it retains the receptor in the cytoplasm (Claim 12).
	At page 61, Pule et al. teach pharmaceutical compositions of the cells (Claim 18).
	Nucleic acids encoding the membrane bound CAR and SDD and vectors comprising the nucleic acid are taught throughout the specification, see page 15, for example (Claims 14, 15, 16).
	Method for administering the cells by isolating the cell from the subject, transducing the cells with the nucleic acid or vector, and administer the cells to the subject for the treatment of cancer is taught at page 11(Claim 20, 21, 23). This passage encompasses a method of making the cell, see also ‘696 Claims 52 and 53 drawn to a method of making a cell by introducing the nucleic acid constructs or vectors into a cell isolated from the subject (Claims 24, 25).




Art of Record:
	Chaudhary (US 2019/0112380, priority to March 29, 2016) teach cells comprising CAR comprising ITAM and a second protein that is a transmembrane inhibitor comprising ITIM domains at [0087].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656